ORDER
HUTSON-DUNN, Justice.
The Court today considered appellant’s motion for leave to file an additional point of error concerning ineffective assistance of counsel. We deny the motion.
All points of error that an appellant wishes to rely upon and all responses thereto are to be submitted in the original briefs. Rochelle v. State, 791 S.W.2d 121, 124 (Tex. Crim.App.1990). Any new matters a party wants to bring before the court may be filed in a supplemental or amended brief but only “as justice requires and upon such reasonable terms as the court may prescribe.” Id.; Tex.R.App.P. 74(o).
This motion was filed seven weeks after appellant’s brief was filed, three weeks after the State’s brief was filed, and a month before submission. The original brief already has a point of error asserting ineffective assistance of counsel. The additional brief alleges additional ways in which trial counsel was ineffective. If it is filed, the State will have to file another brief in order to be heard in answer to appellant’s new contentions. No reason is stated why this new complaint was not included in the original brief. We do not see a “compelling matter” that rises to the level which would justify granting leave to file an additional point of error. Rochelle, 791 S.W.2d at 124.